Title: To James Madison from John Rhea, 14 July 1816
From: Rhea, John
To: Madison, James



Dear Sir
Nashville 14th. July 1816

This morning I received a letter from Mr. McKee Esqr. agent &c, informing me that he had Received a letter from the United States Factor of that agency, informing him that he, (the Factor) will not be able to furnish goods necessary for the treaty untill he sends to New Orleans to purchase them and that Bread stuffs cannot be procured until the new crops are fit for use.
From information received in a former letter from Mr. McKee the agent, I expected that the time for holding said treaty with the Choctaws would not be far distant, and therefore I sent for my horse and some other things, to East Tennessee--and I expect him here in a few days--and I would soon afterwards have been ready to have gone on to the Choctaw Agency.
About the first instant I addressed a letter to You from this place, which I hope will have come to You.  I am induced to write this--as well that you may know what the agent Mr. McKee has written to me--as that I may have the pleasure to assure You of my readiness to attend to the business of the intended treaty or negotiation with the Choctaw tribe of Indians--that You have been pleased to confide to me, as soon as the business of subscriptions for the National Bank is here finished.  I have this day written to the agent Mr. McKee.
There are not yet subscribed here, one hundred shares for the National Bank.  I have the honor to be with most Sincere respect & Esteem your obedt. Servt. 

John Rhea

